Citation Nr: 0307529	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  03-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to the veteran's service-connected 
degenerative changes, left ankle.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 19 years of active duty service ending 
in December 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in December 2002, and a 
substantive appeal was received in January 2003.


FINDING OF FACT

Low back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is low 
back disability otherwise related to such service or to any 
service-connected disability.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active duty service, nor is low back disability 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for his service connected 
disability.  A March 2002 RO letter and the December 2002 
statement of the case informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  As 
the record reflects that the veteran has been afforded a VA 
medical examination, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Initially, the Board notes that the record reflects that the 
veteran was denied direct service connection for low back 
disability in August 1996.  This decision appears to be final 
as no notice of disagreement was filed to initiate an appeal.  
38 U.S.C.A. § 7105(c).  Nevertheless, since the present low 
back claim includes argument related to a secondary service 
connection theory, it appears that the RO has reviewed the 
entire service connection claim on the merits rather than 
under a new and material evidence analysis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  At any rate, the Board believes 
that a merits analysis is warranted.  Additional medical 
evidence received since August 1996 addresses current low 
back disability and includes one opinion suggesting a 
relationship to service.  Such evidence is clearly new and 
material, and the veteran's claim has been reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

It appears that the veteran is claiming that his low back 
disability either began during his service or is related to a 
fall down a ladder caused by his service-connected left ankle 
disability.  The Board notes that service connection for 
degenerative changes of the left ankle was established by 
rating decision in August 1996, effective from November 9, 
1995. 

Turning to the record, the Board initially notes that while 
the veteran's service medical records document some injuries, 
including a fall down a ladder in 1959, he did not voice any 
low back complaints at that time and no low back disorder was 
reported.  Moreover, the service medical records not only do 
not document any low back complaints or symptoms, but they 
also show that his spine was clinically evaluated as normal 
on periodic examinations in May 1952, October 1957, June 
1961, October 1963, and his separation examination in 
December 1966.

The first evidence of post-service low back problems is in 
1990 when advanced degenerative changes were discovered after 
a work related injury.  However, there is no indication in 
the medical records suggesting that the fall was caused by 
any ankle problem.  Moreover, he was not service-connected 
for any ankle disability at the time.  The Board also notes 
that there is no mention in the private medical records dated 
in 1990 of any history of prior back problems. 

The Board acknowledges that on VA examination in July 1996 
the veteran gave a history of back pain which began in 1955.  
However, this history reported by the veteran in connection 
with his initial claim for back disability is not supported 
by his service medical records which are not only significant 
for a lack of any low back complaints, but by the fact that 
trained medical examiners found no clinical findings of any 
low back disability on numerous examinations, to include his 
discharge examination.  The veteran's claim of low back pain 
during service is simply not supported by the contemporaneous 
medical evidence. 

The Board also acknowledges that the examiner who conducted 
an April 2002 VA examination made a comment to the effect 
that the etiology of the veteran's problems is trauma and 
that it is likely that the problems are related to the 
injuries he had in the service.  However, this opinion is 
unsupported by service medical records as well.  Moreover, at 
one point in the examination report the examiner stated that 
the veteran indicated that the back pain developed over the 
last few years and that the veteran does not remember any 
particular injury to the back.  However, he later stated that 
the veteran could not remember a history of any injury, but 
remembers only that he has had back pain for "years and 
years and years."

The Board acknowledges that veteran's assertions.  However, 
the service medical records documenting a fall down a ladder 
during service in 1959 are silent with regard to any low back 
complaints or findings.  Moreover, while the veteran has 
claimed beginning in 1996 that he had suffered low back pain 
since the 1950's, service medical records do not reference 
any such complaints although they are the exact records where 
one would expect to find documentation of such low back 
problems.  Even more important is the fact that the veteran's 
spine was found to be clinically normal on various 
examinations throughout his military service. 

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for low 
back disability based on either direct or secondary service 
connection.  It follows that there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

